In a matrimonial action in which the parties were divorced by judgment dated June 9, 2010, the defendant appeals from so much of an order of the Supreme Court, Queens County (Jackman-Brown, J.), entered March 30, 2012, as, upon granting her motion to enforce the provisions of the parties’ stipulation of settlement relating to college expenses and medical and dental expenses for the parties’ child, directed the plaintiff to pay only the principal sum of $6,534.42.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the matter is remitted to the Supreme Court, Queens County, for a hearing on the amount of college expenses and medical and dental expenses for the parties’ child that the plaintiff is required to pay under the terms of the stipulation and a new determination thereafter.
The defendant moved to enforce the provisions of the parties’ stipulation of settlement requiring the plaintiff to pay certain college expenses and medical and dental expenses for the parties’ child, and the Supreme Court granted the motion. As the defendant contends, under the circumstances of this case, upon granting the defendant’s motion, the court should have given her the opportunity to substantiate her allegations as to the amount of those expenses at a hearing (see Matter of Merz v Niwa, 109 AD3d 662 [2013]). Accordingly, the matter must be remitted to the Supreme Court, Queens County, for a hearing on the amount of college expenses and medical and dental expenses that the plaintiff is required to pay under the terms of the stipulation and a new determination thereafter.
Rivera, J.E, Lott, Roman and Hinds-Radix, JJ., concur.